ICJ_171_ArbitralAward1899_GUY_VEN_2021-03-08_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     ARBITRAL AWARD OF 3 OCTOBER 1899
                              (GUYANA v. VENEZUELA)


                               ORDER OF 8 MARCH 2021




                                   2021
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                              (GUYANA c. VENEZUELA)


                            ORDONNANCE DU 8 MARS 2021




3 Ord_1222.indb 1                                            2/08/22 13:33

                                                Official citation:
                                       Arbitral Award of 3 October 1899
                                 (Guyana v. Venezuela), Order of 8 March 2021,
                                          I.C.J. Reports 2021, p. 188




                                             Mode officiel de citation :
                                     Sentence arbitrale du 3 octobre 1899
                               (Guyana c. Venezuela), ordonnance du 8 mars 2021,
                                           C.I.J. Recueil 2021, p. 188




                                                                                   1222
                                                                   Sales number
                    ISSN 0074-4441                                 No de vente:
                    ISBN 978-92-1-003884-3

                                    © 2022 ICJ/CIJ, United Nations/Nations Unies
                                        All rights reserved/Tous droits réservés

                                        Printed in France/Imprimé en France




3 Ord_1222.indb 2                                                                         2/08/22 13:33

                                                   8 MARCH 2021

                                                        ORDER




                     ARBITRAL AWARD OF 3 OCTOBER 1899
                           (GUYANA v. VENEZUELA)




                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                           (GUYANA c. VENEZUELA)




                                                   8 MARS 2021

                                                   ORDONNANCE




3 Ord_1222.indb 3                                                 2/08/22 13:33

                    188




                                   INTERNATIONAL COURT OF JUSTICE


        2021
                                                    YEAR 2021
      8 March
     General List                                  8 March 2021
      No. 171

                          ARBITRAL AWARD OF 3 OCTOBER 1899
                                          (GUYANA v. VENEZUELA)



                                                     ORDER



                    Present: President Donoghue; Vice‑President Gevorgian; Judges
                             Tomka,      Abraham,  Bennouna,    Cançado   Trindade,
                              Yusuf, Xue, Sebutinde, Bhandari, Robinson, Crawford,
                              Salam, Iwasawa, Nolte; Judge ad hoc Charlesworth;
                              Registrar Gautier.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 44 and 79ter, paragraph 5, of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    29 March 2018, whereby the Government of the Co-­operative Republic
                    of Guyana (hereinafter “Guyana”) instituted proceedings against the
                    Bolivarian Republic of Venezuela (hereinafter “Venezuela”) with respect
                    to a dispute concerning “the legal validity and binding effect of the Award
                    regarding the Boundary between the Colony of British Guiana and the
                    United States of Venezuela, of 3 October 1899”,
                       Having regard to the fact that, on 18 June 2018, at a meeting held by
                    the President of the Court with the representatives of the Parties, the
                    Vice‑President of Venezuela, H.E. Ms Delcy Rodríguez Gómez, stated
                    that her Government considered that the Court manifestly lacked juris-

                    4




3 Ord_1222.indb 4                                                                                 2/08/22 13:33

                    189 	      arbitral award of 3 october 1899 (ord. 8 III 21)

                    diction to hear the case and that Venezuela had decided not to participate
                    in the proceedings, and handed to the President of the Court a letter dated
                    18 June 2018 from the President of Venezuela, H.E. Mr. Nicolás Maduro
                    Moros, communicating the position of Venezuela,
                       Having regard to the Order dated 19 June 2018, by which the Court
                    held, pursuant to Article 79, paragraph 2, of the Rules of Court of
                    14 April 1978 as amended on 1 February 2001, that in the circumstances
                    of the case, it was necessary first of all to resolve the question of its juris-
                    diction, and that this question should accordingly be separately deter-
                    mined before any proceedings on the merits, and fixed 19 November 2018
                    and 18 April 2019 as the respective time‑limits for the filing of a Memo-
                    rial by Guyana and a Counter-­Memorial by Venezuela on the question of
                    jurisdiction,
                       Having regard to the Memorial of Guyana on the question of the juris-
                    diction of the Court, which was filed within the time-limit thus fixed,
                       Having regard to the fact that Venezuela did not file a Counter-­
                    Memorial, but that on 28 November 2019, it submitted to the Court a
                    document entitled “Memorandum of the Bolivarian Republic of Venez­
                    uela on the Application filed before the International Court of Justice
                    by the Cooperative Republic of Guyana on March 29th, 2018”,
                       Having regard to a letter dated 10 February 2020, whereby Venezuela
                    indicated that it did not intend to attend the oral proceedings on the
                    question of the jurisdiction of the Court,
                       Having regard to a public hearing held on 30 June 2020 by video link,
                    at which Guyana presented its oral arguments and submissions on the
                    question of the jurisdiction of the Court;
                       Whereas, by its Judgment dated 18 December 2020, the Court found
                    that it has jurisdiction to entertain the Application filed by Guyana on
                    29 March 2018 in so far as it concerns the validity of the Arbitral Award
                    of 3 October 1899 and the related question of the definitive settlement of
                    the land boundary dispute between Guyana and Venezuela;

                       Whereas time-­limits now have to be fixed for the written proceedings
                    on the merits;
                       Whereas, at a meeting held by video link by the President of the Court
                    with the representatives of the Parties on 26 February 2021, pursuant to
                    Article 31 of the Rules of Court, Guyana requested a period of nine
                    months, from the date of the Order fixing the time‑limits, for the prepara-
                    tion of its Memorial;
                       Whereas, at the same meeting, Venezuela expressed its disagreement
                    with the Judgment rendered by the Court on 18 December 2020, arguing
                    that the “Agreement to Resolve the Controversy between Venezuela and
                    the United Kingdom of Great Britain and Northern Ireland over the
                    Frontier between Venezuela and British Guiana” signed at Geneva on

                    5




3 Ord_1222.indb 6                                                                                      2/08/22 13:33

                    190 	     arbitral award of 3 october 1899 (ord. 8 III 21)

                    17 February 1966 could not afford a basis for the Court’s jurisdiction as
                    it provided that the controversy had to be amicably resolved in a manner
                    acceptable to both parties;
                       Whereas Venezuela further indicated that it has not yet decided on its
                    position in relation to the proceedings and that, in light of the alleged
                    serious implications of the Court’s Judgment of 18 December 2020 for its
                    sovereignty, it was required by its Constitution to conduct popular con-
                    sultations on the matter, which would require a significant amount of
                    time, and that it also faced a number of other difficulties in preparing its
                    pleading; and whereas Venezuela therefore requested a period of twelve to
                    eighteen months for the preparation of its Counter-­Memorial;

                      Whereas, in reply to the views expressed by Venezuela, Guyana indi-
                    cated that a period of twelve months for the filing of each Party’s written
                    pleading would also be acceptable;
                      Taking into account the views of the Parties,
                      Fixes the following time-­limits for the filing of written pleadings on the
                    merits:
                      8 March 2022 for the Memorial of the Co-­operative Republic of Guy-
                    ana;
                      8 March 2023 for the Counter-­Memorial of the Bolivarian Republic of
                    Venezuela; and
                      Reserves the subsequent procedure for further decision.

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this eighth day of March, two thousand
                    and twenty-one, in three copies, one of which will be placed in the archives
                    of the Court and the others transmitted to the Government of the
                    Co‑operative Republic of Guyana and the Government of the Bolivarian
                    Republic of Venezuela, respectively.

                                                               (Signed) Joan E. Donoghue,
                                                                            President.
                                                                (Signed) Philippe Gautier,
                                                                             Registrar.




                    6




3 Ord_1222.indb 8                                                                                   2/08/22 13:33

                     ISBN 978-92-1-003884-3




3 Ord_1222.indb 12                            2/08/22 13:33

